This cause is here on proceedings in error from the municipal court of the city of Cleveland, and the question is whether the principle of res adjudicata applies.
It appears that prior to 1920, one Michael Zoldak, now deceased, was a member of the First Catholic Slovak Union of the United States, and as such was insured for the sum of $1,000. He designated as his beneficiaries his children, including Mary *Page 199 
Silber and George Zoldak, the plaintiffs in error. In September, 1924, under the constitution, rules, and regulations of the society, the decedent changed the beneficiaries named in the policy, and in a new policy issued named as his sole beneficiary one Regina Projanowski, a daughter, for the full amount of the policy, to wit, $1,000.
The insured died March 25, 1925, and under the provisions of the policy the daughter, as beneficiary, made necessary proof of death and established her right to the proceeds of the insurance, but it became necessary on account of the conflicting claims growing out of the change in beneficiary to begin an action in the municipal court to obtain the $1,000 by the recovery of a judgment therefor. By reason of conflicting interests, as above mentioned, the insurance company by interpleader paid the $1,000 due on the policy into court, there to await the decision of the court as to whether the last beneficiary was entitled to recover.
In this suit all parties interested in the sum due under the policy, and in custody of the court, submitted their claims, and upon them the issues were made up and a judgment rendered in favor of the last beneficiary, Regina Projanowski, who was designated as the sole beneficiary in the policy sued upon. Thereupon, under the order of the court, the $1,000 was paid to the plaintiff. Said cause remained unreversed, unmodified and unvacated, and no proceedings in error whatsoever were had. Therefore the judgment remained final.
Subsequently, a second suit, the case at bar, was begun to recover on the first policy in favor of the beneficiaries mentioned therein, on the ground *Page 200 
that the issue of insanity, at the time of the change in the beneficiary, was not raised in the first proceeding. It is claimed that if such an issue had been raised, the change in the beneficiary would have been held to be null and void. The issue in the former suit was the invalidity of an alleged assignment instead of a change of beneficiary.
It appears that all the parties to the first suit were aware of the condition of insanity, but for some reason it was not raised in the trial. There is only one inference, and that is that such an issue, if successful, might defeat the allegations of the assignment, the basis of the claim. However that may be, notwithstanding this knowledge, and participation by all parties interested in the litigation, this question was not raised, and a recovery is now sought by the beneficiaries of the first policy.
In the final analysis of the record it is clear that to all intents and purposes there was but one contract, and between two parties, to wit, the insurer and the insured. The rights of the beneficiaries would accrue only upon the decease. It is a well-settled proposition of law that res adjudicata applies to all judgments affecting the same issues and the same parties and growing out of the same transaction, and this principle applies even though some issues were not raised in the proceedings. The courts go so far, however, as to hold that all issues which might have been properly raised and were not raised do not change the proposition, because a party defending is bound to set up all matters which are strictly matters of defense, and when he does not do so he cannot retry the same issues in a new and independent action. *Page 201 
This principle was decided in Swensen  Sears v. Cresop,28 Ohio St. 668. The first paragraph of the syllabus reads:
"A party defending is bound to set up all matters which are strictly matters of defense, and if he omit to do so, he cannot afterward relitigate those same matters in a new action."
In Kunneke v. Mapel, 60 Ohio St. 1, 53 N.E. 259, we find a similar holding, and in Strangward v. American Brass BedsteadCo., 82 Ohio St. 121, 91 N.E. 988, the second paragraph of the syllabus reads:
"When a matter has been finally determined in an action between the same parties by a competent tribunal, the judgment is conclusive, not only as to what was determined, but also as to every other question which might properly have been litigated in the case."
We find similar authority in the case of Mengert, Trustee, v.Brinkerhoff, Sr., 67 Ohio St. 472, 66 N.E. 530.
Holding these views, the judgment of the lower court is hereby affirmed.
Judgment affirmed.
LEVINE, P.J., and VICKERY, J., concur. *Page 202